Citation Nr: 0304449	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-16 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees

2.  Entitlement to an increased rating for chondromalacia of 
the right knee with arthritis of the patellofemoral joint, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee with arthritis of the patellofemoral joint, 
currently rated as 10 percent disabling.   

4.  Entitlement to an increased (compensable) rating for 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1967 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Member of the Board in August 2001.

The Board undertook additional development on the issues of 
entitlement to service connection for arthritis of the knees 
and increased ratings for chondromalacia of the right knee, 
chondromalacia of the left knee, and residuals of a right 
ankle sprain pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it was completed, the Board provided 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  The veteran was afforded an opportunity 
to respond to the additional development, but he did not 
submit any additional evidence or argument.  The case is now 
ready for appellate review.





FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's now-present arthritis of the patellofemoral 
joints is shown to be related to service.  

3.  The chondromalacia of the right knee with arthritis of 
the patellofemoral joint has not resulted in limitation of 
motion of the knee with flexion limited to less than 45 
degrees, or extension limited by more than 10 degrees, and 
the disorder has not resulted in instability or subluxation.

4.  The chondromalacia of the left knee with arthritis of the 
patellofemoral joint has not resulted in limitation of motion 
of the knee with flexion limited to less than 45 degrees, or 
extension limited by more than 10 degrees, and the disorder 
has not resulted in instability or subluxation. 

5.  The veteran's residuals of a right ankle sprain have 
resulted in painful motion and moderate limitation of motion 
of the ankle.


CONCLUSIONS OF LAW

1.  Arthritis of the patellofemoral joints was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).

2.  The criteria for a disability rating higher than 10 
percent for chondromalacia of the right knee with arthritis 
of the patellofemoral joint are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2002); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  

3.  The criteria for a disability rating higher than 10 
percent for chondromalacia of the left knee with arthritis of 
the patellofemoral joint are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2002); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.

4.  The criteria for assignment of a 10 percent disability 
rating for residuals of a right ankle sprain are met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A letter sent by the RO to the 
veteran in February 2001 specifically discussed the VA's 
duties under the VCAA.  The SOC and SSOCs included summaries 
of the evidence which had been obtained and considered.  The 
RO also supplied the veteran with the applicable regulations 
in the SOC and SSOCs.  The SOC of July 2000 contained the 
regulations pertaining to establishing service connection and 
higher ratings for disorders of the knees and ankles.  The 
June 2001 SSOC also included the rating criteria which must 
be met to warrant a higher rating.  The basic elements for 
establishing entitlement to service connection and increased 
ratings have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his VA medical treatment records.  The 
veteran has reported that all of his treatment was through 
the VA, and that he does not have any other treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Arthritis Of The 
Knees

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection is currently in effect for chondromalacia 
of the right knee and chondromalacia of the left knee.  The 
effective date of the grant of service connection for those 
disorders was June 4, 1975.  

The Board notes that the veteran's service medical records 
show that he was treated for complaints of knee pain on 
numerous occasions.  For example, a service medical record 
dated in April 1972 shows that the veteran complained of pain 
in both knees.  On examination, there was puffiness around 
both knees.  The impression was rule out arthritis.  
Subsequently, X-rays were interpreted as being negative, and 
chondromalacia was diagnosed.  Many other service medical 
records also contain complaints pertaining to knee pain.  

In his original claim for disability compensation dated in 
June 1975, the veteran stated that his knees swelled.  The 
report of an orthopedic disability evaluation examination 
conducted by the VA in December 1975 shows that the veteran 
complained of having the onset of pain in his knees in 1968 
or 1969.  There was no history of any injury to the knees.  
On physical examination, the knees motions were free and 
within normal limits, but there was definite crepitus under 
both knee caps on flexion and extension.  The pertinent 
diagnosis was chondromalacia, patella, bilateral, mild.  A VA 
radiology report dated in December 1975 shows that an X-ray 
of the knees was too light to allow radiographic evaluation.  
The RO subsequently established service connection for 
bilateral chondromalacia of the knees, and assigned a 
combined 20 percent rating.     

A VA treatment record dated in June 1991 shows that the 
veteran wanted a prescription for knee strains.  The 
diagnosis was knee DJD.  Medication was prescribed.  A VA 
record dated in July 1991 contains similar information.  

The report of a joints examination conducted by the VA in 
November 1993 shows that the veteran reported that in service 
his knees hurt and popped, and that he had difficulty getting 
up.  He said that he subsequently continued to have problems 
with his knees.  Following examination, the impression was 
(1) history of chondromalacia patella bilaterally, (2) 
degenerative joint disease knees bilaterally, (3) instability 
mediolateral knees bilaterally, (4) genu valgum knees 
bilaterally, (5) genu recurvatum knees bilaterally, and (6) 
synovitis secondary to degenerative joint disease knees 
bilaterally.  

The report of a joints examination conducted by the VA in 
December 1999 shows that the veteran stated that both of his 
knees simply started bothering him approximately 1970.  He 
said that they now tighten up and he had pain in them.  He 
described pain on getting up from sitting, and when climbing 
stairs.  He also said that they occasionally swelled.  
Following examination, the examiner commented that the 
diagnosis had been chondromalacia of the left knee and right 
knee, and that the diagnosis seemed appropriate.  

A VA rheumatology consultation dated in November 2000 shows 
that the veteran reported a 20 year history of pain in his 
joints including his knees.  On examination, he had crepitus 
in his knees, right greater than left.  The assessment was 
probable DJD.    

During the hearing held before the undersigned Member of the 
Board in August 2001, the veteran testified that he started 
having problems with his knees in service in 1968 or 1969 and 
that he continued to get treatment for such problems after 
service.  He stated that he thought that his service medical 
records showed that he had been treated for arthritis of the 
knees in 1970.  He also said that he was currently receiving 
treatment through medications for arthritis of the knees.

Finally, the pertinent evidence includes the report of an 
examination conducted by the VA in October 2002.  The 
examiner reviewed the claims file.  He noted that both of the 
veteran's knees had been bothering him for many years, and 
that there were numerous sick call records where the 
diagnosis was chondromalacia of the patella.  The examiner 
stated that in his opinion the veteran had chondromalacia of 
the patella bilaterally and now osteoarthritis of the 
patellofemoral joint femoral condyles.  He noted that there 
was X-ray evidence of such taken at the clinic at the Dallas 
VAMC in December 1999.   

After reviewing the entire history of the veteran's knee 
complaints, the Board concludes that the veteran's currently 
diagnosed arthritis of the patellofemoral joints bilaterally 
cannot be dissociated from the service-connected 
chondromalacia of the knees.  The October 2002 examiner was 
asked to provide an opinion regarding the etiology of the 
arthritis.  In the comments, the examiner sufficiently linked 
the chondromalacia to the now-present arthritis.  38 C.F.R. 
§ 3.102 (2002).  Therefore, the Board concludes that service 
connection for arthritis of the patellofemoral joints is 
warranted.  

II.  Entitlement To An Increased Rating For Chondromalacia Of 
The
 Right Knee With Arthritis Of The Patellofemoral Joint,
 Currently Rated As 10 Percent Disabling.

The Board has considered the full history of the veteran's 
service-connected knee disorders.  The evidence pertaining to 
the right and left knee disorders is intertwined and will be 
summarized together.  As was noted above, the veteran's 
service medical records show that he was frequently treated 
for complaints of knee pain, and service connection was 
granted for bilateral chondromalacia of the knees, and a 
combined 20 percent rating was assigned effective from June 
4, 1975.  In a decision of April 1997, the RO rated each knee 
separately as 10 percent disabling.  In light of the 
foregoing allowance of service connection for arthritis of 
the patellofemoral joints, the Board will consider the 
impairment from the arthritis when assigning the rating for 
the service-connected chondromalacia of the knees.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Veterans Appeals (Court) held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  The Board has concluded 
that the veteran will not be prejudiced by the action whereby 
the Board gives initial consideration to the effects of 
arthritis on the service-connected knee disabilities.  Under 
the rating schedule, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
During the pendency of the appeal, the veteran was provided 
with the diagnostic criteria applicable to rating limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Otherwise, while not in the context of evaluating arthritis, 
the RO also considered the provisions based on limitation of 
motion under Diagnostic Codes 5260 and 5261 as shown in the 
June 2001 SOC.  Thus, since the veteran had already been 
provided notice as to this aspect of the claim, though not 
identified in relation to arthritis, the Board may proceed 
with the issue in its entirety.   

The veteran submitted a claim for increased compensation for 
his disorders of the knees in October 1999.  The evidence 
which has been developed since then includes VA medical 
treatment records.  A record dated in February 2000 shows 
that the veteran fell and developed left knee pain.  He was 
able to bear weight on his leg with difficulty.  He was 
barely able to flex the left knee because of pain.  The 
assessment was knee strain.  Medication was prescribed.  A 
follow up record dated later that month showed that he seemed 
to be getting slightly better and range of motion was 
increased.  A record dated in November 2000 shows that the 
veteran had crepitus in his knees which was greater on the 
right than on the left.  

The report of an examination of the veteran's joints 
conducted by the VA in December 1999 shows that the veteran 
reported that both of his knees started bothering him in 
1970.  He said that the right seemed to be worse than the 
left at times.  He said that they now tightened up and he had 
pain in them.  He described having pain on getting up from 
sitting and when climbing stairs.  The pain was described as 
being in the front and lateral sides of the knees.  He had 
been driving a bus, but was working at a funeral home at the 
time of the examination.  Examination of the knees was the 
same on both sides.  The veteran walked without a limp.  When 
recumbent, he demonstrated motion from zero degrees of 
extension to 30 degrees of flexion.  He said that it would 
hurt if he flexed them any further.  The alignment of the leg 
was good.  There was no swelling in either knee.  The patella 
was stable.  The collateral and cruciate ligaments were 
stable.  The examiner could not flex the knee enough to carry 
out the McMurray's test very well.  When the veteran sat on 
the examining room table, he could flex his knees to 90 
degrees with no notable problem.  As far as the examiner 
could tell, the patella tracked its groove satisfactorily, 
but he could not get the patient in a flexed position to 
examine that particular area.  

During the hearing held in August 2001, the veteran testified 
that he was currently receiving treatment for arthritis of 
his knees, including shots and pills.  He said that the 
medication helped to alleviate the pain somewhat.  He 
recounted that he had to stop working as a bus driver because 
he was unable to climb the steps.  He said that the 
disabilities of the knees caused a lot of pain and he was not 
able to function as he had previously.  He said that the 
disorders of his knees affected his mobility, and that he was 
not able to make certain turns to the right and the left.  He 
also stated that at times it felt like the knees were going 
to give out.  He reported that this happened two or three 
times a week.  He also said that he did not use a cane, but 
was thinking about requesting one.  

The report of an examination conducted by the VA in October 
2002 shows that the  veteran reported that both knees had 
been bothering him for many years.  He said that they were 
quite painful and did not hold him very well.  He used a 
walking stick and said that his knees were part of the 
reason.  The examiner noted that the veteran was quite heavy 
with obesity, and that measurements were interfered with by 
the obesity.  The range of motion of each knee was from zero 
degrees of extension to 105 degrees of flexion.  They would 
not flex any further and any attempt to do so resulted in 
parapatellar pain.  The Q-angle was 20 degrees bilaterally.  
The retinaculum bilaterally was quite tight.  He did not 
relax well to movement of the patella, but when the examiner 
got him to do so, there was some grating under the patella.  
The examiner believed that this represented chondromalacia of 
the patella bilaterally.  The veteran showed pain on motion.  
When used repeatedly, he tended to weaken.  The examiner was 
of the opinion that the portion of the current impairment of 
both knees which was due to the chondromalacia diagnosed in 
service was about 20 percent.  The remainder of the 
disability was associated with the patient's marked obesity.  
The examiner noted that the subjective manifestations were in 
excess of the objective findings, although he was of the 
opinion that the veteran did have chondromalacia of the 
patella bilaterally, and now osteoarthritis of the 
patellofemoral joints bilaterally.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The right knee disorder may be rated based on limitation of 
motion of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and has not limited 
extension by more than 10 degrees.  Although the veteran 
claimed to have no more than 30 degrees of flexion on the 
examination in December 1999, the examiner noted that the 
veteran could flex to 90 degrees with no notable problem when 
sitting on the examining table.  Additionally, extension was 
noted to be normal at 0 degrees at the time.  Moreover, the 
October 2002 examination report reflects motion from zero to 
105 degrees.  In general, most of the evidence does not 
indicate that a compensable rating is justified when using 
actual ranges of motion.

The "claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 
or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The Board 
further finds that the current rating of 10 percent 
adequately reflects the weakness, fatigue and pain on use 
experienced by the veteran, given the actual limitation of 
motion otherwise documented in the record.  The October 2002 
examiner described a tendency for weakness with use but no 
particular other indicia related to objective effects of 
pain.  38 C.F.R. § 4.40 (a little used part of the 
musculoskeletal system (due to pain) may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity[,] or the like).  
Accordingly, the criteria for a disability rating higher than 
10 percent for a right knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  However, the evidence contemporaneous 
to the current appeal shows that the disorder also has not 
resulted in instability or subluxation.  For example, the 
examiner in December 1999 documented stable ligaments.  
Although the veteran testified that he had instability, it 
was not noted on either of the VA examination reports or in 
his treatment records.  Such objective determinations 
outweigh the veteran's statements.  Accordingly, a separate 
rating for instability or subluxation of the right knee is 
not warranted.  



III.  Entitlement To An Increased Rating For Chondromalacia 
Of The
 Left Knee With Arthritis Of The Patellofemoral Joint,
 Currently Rated As 10 Percent Disabling.

The evidence pertaining to the veteran's left knee is 
summarized above along with the evidence pertaining to his 
right knee.  Although the veteran suffered a brief 
exacerbation of the left knee disorder in February 2000 when 
he fell, the chondromalacia of the left knee with arthritis 
of the patellofemoral joint has not otherwise resulted in 
limitation of motion of the knee so as to provide a higher 
rating.  The reasons related to the right knee discussed 
above also apply to the left knee.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for chondromalacia of the left knee with 
arthritis of the patellofemoral joint are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261; VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.

IV.  Entitlement To An Increased (Compensable) Rating For
 Residuals Of A Right Ankle Sprain.

The veteran contends that the RO made a mistake by failing to 
assign a compensable disability rating for his service-
connected residuals of a right ankle sprain.  He asserts that 
the disorder causes pain and limitation of motion in the 
ankle.  

The veteran's VA treatment records include a record dated in 
July 1998 which shows that the veteran complained of pain in 
his ankles.  He said that they loosened up during the day.  

The report of a joints examination conducted by the VA in 
December 1999 shows that the veteran gave a history of 
sustaining a severe twisting of his right ankle during 
service.  He stated that he was treated with a cast and 
crutches.  He said that it still hurts.  He also complained 
of pain in his heel.  On examination, the veteran stated that 
the lateral aspect of the ankle and the heel were both 
tender.  The veteran was heavy and his ankles were broad and 
large, but the examiner did not see any definite swelling.  
The ankle moved from 20 degrees of dorsiflexion to 40 degrees 
of plantar flexion.  Inversion and eversion were flexible.  
The examiner could not determine there to be any instability.  
The diagnosis was residuals from a right ankle sprain.  

A VA radiology report dated in December 1999 shows that the 
veteran's right ankle had a small osteocartilaginous opacity 
projecting in the lateral fibular talar joint space which may 
represent a loose body.  The ankle was otherwise 
unremarkable.  

The veteran testified before the undersigned Member of the 
Board in August 2001 that his ankle was painful three to four 
times a week.  He also said that he could not move it as well 
as he should be able to move it.  He said that normal walking 
caused problems with the ankle, and that there was pain and 
popping.  

The report of a VA examination conducted in October 2002 
shows that the veteran had a history of injuring his ankle in 
1973 with a sprain.  Over the years, he continued to have 
problems with swelling, soreness, and, according to the 
patient, it would not support him.  The veteran's ankle was 
not unstable on the day of the examination, although he was 
quite tender over the anterolateral surface.  The examiner 
noted that both legs were swollen, but he felt that this was 
coincidental with respect to the arthritis of the ankle.  The 
examiner noted that an X-ray taken in December 1999 showed an 
opacity in between the tibia and fibular joint which was 
described as a probable loose body.  The diagnosis was status 
following severe sprain of the right ankle with X-ray 
evidence of osteoarthritis manifest as a loose body.  The 
veteran's range of motion was 5 degrees of dorsiflexion to 70 
degrees of flexion.  The examiner could not find any 
instability of the ankle on examination, but he noted that 
the veteran did not relax too well.  

The RO has rated the veteran's left ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
a 10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Under 38 C.F.R. § 4.31, however, a zero percent rating shall 
be assigned when the requirements for a compensable 
evaluation are not met.  

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  On examination in December 1999, 
the veteran's ranges of motion were consistent with the 
normal ranges.  The October 2002 examination showed less than 
normal dorsiflexion, but full or greater plantar flexion.  
When assigning a disability rating based on limitation of 
range of motion, it is necessary to consider functional loss 
due to flare-ups, fatigability, incoordination, and pain on 
movements.  See 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Also, 38 C.F.R. § 4.59 
provides that in cases of arthritis the minimum compensable 
rating for the joint is contemplated with actual painful 
motion and 10 percent is the minimum rating under DC 5271 for 
limited motion of the ankle.  Based on the foregoing 
considerations, the Board finds that the veteran's testimony 
about having painful motion in the ankle is credible, and 
that pain associated with the veteran's right ankle has 
resulted in moderate limitation of motion of the ankle.  
Accordingly, the Board finds that the criteria for a 10 
percent disability rating for residuals of a right ankle 
sprain are met.

The Board further finds, however, that the right ankle has 
not been shown to be productive of more than moderate 
limitation of motion of the ankle during the rating period.  
The Board notes that the examination reports demonstrate that 
the veteran's plantar flexion was essentially normal, and 
dorsiflexion was reduced on only one of the examinations.  
The Board also notes that the evidence pertaining to the 
right ankle does not include radiographic evidence of 
malunion, for example, which could be rated at 20 percent 
under Diagnostic Code 5262 in cases of moderate ankle (or 
knee) disability.  A 20 percent rating is also provided under 
Diagnostic Code 5270 in cases of ankylosis or fixation of the 
ankle in plantar flexion or dorsiflexion (between 0 and 10 
degrees), but the veteran's ankle is not ankylosed.  Thus, 
even taking into account the veteran's complaints of pain 
with movement, the evidence does not demonstrate marked 
limitation of motion of the ankle or other impairment that 
would qualify for a rating in excess of 10 percent.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for residuals of a 
right ankle sprain are not met.  

V.  Extra-schedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  He has not been 
hospitalized for treatment of the service-connected 
disorders.  With respect to whether there is evidence of 
marked interference with employment, the Board notes that the 
veteran has not presented any objective medical opinion to 
support a conclusion that his service-connected disabilities 
significantly interfered with his employment.  Although he 
left a job as a bus driver, he obtained new employment at a 
funeral home.  The Board also notes that his current 
compensable ratings contemplate a degree of industrial 
impairment, and there is no reason to believe that the rating 
schedule does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995) and Floyd v. 
Brown, 9 Vet. App. 94, 96 (1996).


ORDER

1.  Service connection for arthritis of the patellofemoral 
joints is granted.

2.  An increased rating for chondromalacia of the right knee 
with arthritis of the patellofemoral joint, currently rated 
as 10 percent disabling, is denied.

3.  An increased rating for chondromalacia of the left knee 
with arthritis of the patellofemoral joint, currently rated 
as 10 percent disabling, is denied.   

4.  A 10 percent rating for residuals of a right ankle sprain 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

